Citation Nr: 0739471	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-41 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated 20 
percent disabling. 

2.  Entitlement to an increased evaluation for disorders of 
the thoracolumbar spine, currently rated 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970, and from June 1972 to August 1995.

The appeal originates from a claim received in December 23, 
2003, for increased evaluations for a thoracolumbar spine 
disorder and cervical degenerative disc disease.  The appeal 
comes before the Board of Veterans' Appeals (Board) from a 
July 2004 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO), denying an increased 
evaluation from the 20 percent assigned for a thoracolumbar 
spine disorder, and denying an increased evaluation from the 
20 percent assigned for cervical spine degenerative disc 
disease.  By a supplemental statement of the case (SSOC) and 
associated rating action, the RO in March 2006 granted an 
increased evaluation to 40 percent disabling for the 
veteran's thoracolumbar spine disorder.  

In a July 2005 notice of disagreement, the averred that the 
RO should have granted separate evaluations for radicular 
symptoms of the upper and lower extremities in its July 2004 
rating action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

At a Travel Board hearing before the undersigned in May 2007, 
the veteran testified as to having received treatment at two 
VA facilities - general medical care at the VA Medical Center 
(VAMC) in Huntington, West Virginia, and specialty care for 
his claimed disorders on a limited number of occasions at the 
VAMC in Lexington, Kentucky.  He then informed that he had 
been coordinating with the Lexington VAMC for pending 
treatment for his neck and back, to include cervical spine 
surgery.  Indeed, the veteran's recent treatment records, 
most recently received into the record in March 2006, inform 
that he had been planning for that surgery, and that an 
appointment for related treatment at the Lexington VAMC was 
scheduled for later in March 2006.  The veteran testified 
that he received treatment at only those two facilities.  

The obtained treatment records suggested that the pending 
cervical spine surgery would involve fusing the vertebrae at 
multiple levels.  More recent treatment records from either 
facility have not been obtained, despite the veteran's 
representative's statement at the Travel Board hearing that 
he would attempt to obtain copies of those records and submit 
them with a waiver of RO review prior to Board adjudication.  

While the veteran has been afforded a VA examination in 
January 2006 to address his claimed disorders, a more recent 
examination may be in order, particularly if the veteran has 
undergone corrective surgery since his May 2007 hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment and 
hospitalization records not yet 
obtained from the Huntington, West 
Virginia, and Lexington, Kentucky 
VAMCs, inclusive of all records 
beginning in March 2006.  All obtained 
records should be associated with the 
claims folder.  

2.  If obtained records show that the 
veteran has undergone surgery for his 
cervical or thoracolumbar spine 
disorders, or if they show that his 
cervical or thoracolumbar disorders have 
substantially changed since he was last 
examined for compensation purposes in 
January 2006, then the veteran should be 
afforded further VA examinations to 
address the nature and extent of his 
cervical and thoracolumbar disorders.  
These should include both orthopedic and 
neurological examinations, and all 
indicated, non-invasive tests should be 
conducted.  The examiners should address 
both localized symptoms and the nature 
and extent of any associated 
radiculopathy.  

In addition, active and passive range of 
motion should be recorded, and the 
examiners should note whether ankylosis 
is present.  In determining range of 
motion, limitation of motion due to pain 
should be reported.  In addition, to the 
extent feasible, additional limitation of 
motion due to weakened  movement, excess 
fatigability and incoordination should be 
noted.  The claims folder must be 
available to any examiner in conjunction 
with examination, to provide a history of 
the cervical and thoracolumbar disorders.  
All findings should be reported in 
detail. 

3.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed claims de novo.  
Staged ratings should be considered, 
pursuant to Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).  If 
any benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).


